i




                                                      January 16, 1989


        Ron. Oharlsr T* Banister
        t!rlmk~l Dlatrlot Attorney
        wavuro county
        Oormloana,Texan
        Dear 8lrr
.
                                      oplnlon Ro. o-545
                                      Be: ArtiQle 1055, c. c. P.
                    Your request for an Oplnlon upon the quOOtloar

                     Whether   oounty auditor he8 right to wlthhold
            mbdemeanor fees in oaaa6 whera dsfendanta pay their
             iiws    by serving tlm     in jail and .:,hen
                                                         may ha atop
             payment of auuh feerV
        ha8 bean    reoelrad by this Department.
                  You are respeotfullyadvised that oonstabXe8,aher-
        lf?8, oounty attorneysand ultnerraes  are not sntltled to re-
        or3va on.-half of thelr~fee8 from the oounty where dafondants
        pay their fin.8 by serving tim in Jail. Thlr departmnt on
        January 11, 19939,ruled that the amadmont   to Artiole 1055
        of the Godo of Orlmlnal Prooodtm of Tmaa, amendment belnb:
        8. B. Boo.7lc7o? the Regular Remion of the 48th Legislature
        of !&ma8 was void, being in oontrarentlon of 8eotion 58, of
        Art1016 8 of the Constitutionof Wsa8. A oogy of.thf8 ogla-
        ion ia horewlth snoloHd whloh la mlf-oxplanatory and to
        whloh refaremoe 1s ham made ror all purposes.
                                                  vwytnl1y   Your8